[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1288

                    WILLIAM H. JONES, JR.,

                    Plaintiff, Appellant,

                              v.

     COMMISSIONER, NH DEPARTMENT OF CORRECTIONS, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF NEW HAMPSHIRE

       [Hon. Joseph A. DiClerico, U.S. District Judge]                                                                 

                                         

                            Before

                   Selya, Boudin and Lynch,
                       Circuit Judges.                                                 

                                         

William H. Jones, Jr. on brief pro se.                                 
Philip  T.  McLaughlin,  Attorney General,  Martin  P.  Honigberg,                                                                             
Senior  Assistant  Attorney  General, and  Jennifer  Brooks Gavilondo,                                                                             
Attorney,  Civil Bureau, New  Hampshire Attorney General's  Office, on
brief for appellees.

                                         

                      November 19, 1997
                                         

          Per Curiam.   Plaintiff-appellant William H. Jones,                                

Jr. appeals following  a district court judgment  in favor of

various  prison and  halfway house  officials  on his  claims

brought pursuant to 42 U.S.C.   1983.  We affirm.

          Jones  complains that  the district court  erred in

setting  aside an  entry of  default  against Corporal  Frank

Cassidy.   We review a district court decision to set aside a

default solely for abuse of discretion.  Leshore v. County of                                                                         

Worcester,  945  F.2d  471,  472  (1st Cir.  1991).    Having                     

reviewed the  record, we find  no abuse of discretion  in the

instant case.  We add that although  Jones lists the grant of

summary judgment in  favor of Cassidy as an  issue on appeal,

he nowhere makes  a developed argument that  summary judgment

was in  error.   Under the circumstances,  we deem  the issue

waived.  See King v. Town of  Hanover, 116 F.3d 965, 970 (1st                                                 

Cir. 1997).   We add that even if  the issue were not waived,

summary judgment  would be proper  for the reasons  stated by

the district court.

          Jones also contends  that the district  court erred

in  granting  summary  judgment in  favor  of  Officer Darren

Basoukas   Corporal   Stephen  Nolan,   and   Warden  Michael

Cunningham.  Having reviewed the grant of summary judgment de                                                                         

novo,  we find  no reversible  error.   See Dubois  v. United                                                                         

States Dep't of Agric., 102  F.3d 1273, 1283 (1st Cir. 1996),                                  

                             -2-

cert.  denied, 117 S. Ct. 2510 (1997) (setting forth standard                         

of review).    

          The claims against Basoukas and Nolan  stemmed from

Jones's   allegations  that  he  was  denied  insulin  and  a

hypodermic needle on  May 24, 1994 when he signed  out of the

halfway  house  to go  to  work.    Both Basoukas  and  Nolan

submitted affidavits denying any  personal involvement in the

alleged  incident.  Jones failed to submit any countervailing

evidence on this point, and, contrary  to his suggestion, the

records submitted  by  defendants do  not  establish  Nolan's

presence at the "signing out."   His tardy unsworn allegation

to  this   effect,  made   in  a   pretrial  statement,   was

insufficient to defeat  summary judgment.  See  DeNovellis v.                                                                      

Shalala,  124 F.3d  298,  305-06 (1st  Cir. 1997)  ("The very                   

mission of the  summary judgment procedure  is to pierce  the

pleadings and  to assess  the proof in  order to  see whether

there is a genuine need for trial." (quoting Fed.  R. Civ. P.

56(e) advisory committee's note to 1963 amendment)).  F  o  r

similar  reasons, we reject Jones's challenge to the grant of

summary judgment in  favor of Cunningham.   The claim against

Cunningham at issue on appeal stemmed from the alleged denial

of special diet  meals at the halfway  house.  We agree  with

the district  court  that  Jones  failed to  show  "[a]  link

between  defendant  Cunningham's   alleged  indifference  and

[Jones's] non-receipt of medical meals."  Jones introduced no

                             -3-

evidence, by way of affidavit or otherwise, that he ever made

any member of Calumet House  aware that his medical condition

required a  special diet.  His tardy,  unsworn allegations to

the effect that staff knew he was on a special diet, made for

the first time in his pretrial statement, are not grounds for

reversal.

          Affirmed.                               

                             -4-